Citation Nr: 0903388	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-29 818	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a bilateral knee 
disability. 

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for a back disability. 

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for post-traumatic 
stress disorder.  

REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1971 to February 1973. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2003, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California. 

In September 2005, the veteran appeared at a hearing before a 
Veterans Law Judge, who has since retired from the Board.  In 
May 2007, through counsel the veteran declined the right to 
another Board hearing.  A transcript of the hearing held in 
September 2005 is in the file. 

In a decision, dated in April 2006, the Board denied the 
veteran's application to reopen the claims of service 
connection for a bilateral knee disability and for a back 
disability.  The veteran then appealed the Board's decision 
to the United States Court of Appeals (Court) for Veterans 
Claims.  In an Order, dated in August 2006, the Court granted 
a Joint Motion to Remand of the parties (the VA Secretary and 
the veteran), vacated the Board's decision of September 2005, 
and remanded the case to the Board for readjudication 
consistent with the Motion.  Copies of the Joint Motion and 
the Order of the Court are part of the veteran's file.

In compliance with the Joint Motion for Remand, the Board 
promulgated a new decision, applying the current regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156.  

In a decision, dated in July 2007, the Board again denied the 
veteran's application to reopen the claims of service 
connection for a bilateral knee disability and for a back 
disability.  The veteran then appealed the Board's decision 
to the United States Court of Appeals (Court) for Veterans 
Claims.  



In an Order, dated in September 2008, the Court granted a 
Joint Motion to Remand of the parties (the VA Secretary and 
the veteran), vacated the Board's decision of July 2007, and 
remanded the case to the Board for readjudication consistent 
with the Motion.  Copies of the Joint Motion and the Order of 
the Court are part of the veteran's file. 

The reopened claims of service connection for a bilateral 
knee disability and for a back disability are REMANDED to the 
RO via the Appeals Management Center in Washington, DC. 

Other Preliminary Matters 

In a rating decision, dated in April 2006, the RO continued 
to deny service connection for post-traumatic stress 
disorder, which had been previously denied in a decision by 
the Board in August 1999.  In May 2006, the veteran timely 
filed a notice of disagreement to the rating decision by the 
RO, initiating an appeal.  In the decision of July 2007, the 
Board remanded the matter of the application to reopen the 
claim of service connection for post-traumatic stress 
disorder to the RO to issue a statement of the case on the on 
the issue of whether new and material evidence has been 
presented to reopen the claim for service connection for 
post-traumatic stress disorder. 

In September 2008, the RO issued a statement of the case 
addressing the claim of service connection for post-traumatic 
stress disorder.  The veteran then perfected the appeal by 
filing a substantive appeal in September 2008 in which he 
requested a hearing before the Board.  In October 2008, the 
veteran's attorney stated that the veteran did not wish to 
participate in a personal hearing of any kind.  The attorney 
indicated that a copy of the statement had been sent to the 
veteran.  The Board deems the veteran's request for hearing 
before the Board as having been withdrawn by the veteran's 
attorney with his consent in accordance with 38 C.F.R. 
§ 20.702(e).  



The new and material evidence claim of service connection for 
post-traumatic stress disorder is REMANDED to the RO via the 
Appeals Management Center in Washington, DC. 

New and Material Evidence Claims

Where as here the claims of service connection have been 
previously denied, a subsequent claim of service connection 
for the same disability may not be considered on the merits 
unless new and material evidence has been presented.  And 
whether or not the RO reopened the claims is irrelevant, as 
it is the Board's jurisdiction responsibility to consider 
whether it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial).  

For this reason, the Board has styled the claims to reflect 
that finality had attached to the previous decisions by the 
RO and by the Board.


FINDINGS OF FACT

1. In a rating decision, dated in December 1992, the RO 
denied service connection for a bilateral knee disability, 
and after the veteran was notified of the adverse 
determination and of his appellate rights, he did not appeal 
the rating decision; in a rating decision, dated in August 
1998, the RO denied the veteran's application to reopen the 
claim of service connection for a right knee disability only, 
and after the veteran was notified of the adverse 
determination and of his appellate rights, he did not appeal 
the rating decision.

2. The additional evidence presented since the rating 
decisions in December 1992 and August 1998 relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for a bilateral knee disability.



3. In a rating decision, dated in March 1995, the RO denied 
the veteran's application to reopen the claim of service 
connection for a back disability, and after the veteran was 
notified of the adverse determination and of his appellate 
rights, he did not appeal the rating decision.

4. The additional evidence presented since the rating 
decision in March 1995 relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of service connection 
for a back disability.  


CONCLUSIONS OF LAW

1. The rating decision by the RO, dated in December 1992, 
denying service connection for a bilateral knee disability, 
and the rating decision by the RO, dated in August 1998, 
denying the application to reopen the claim of service 
connection for a right knee disability, became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2008). 

2. The additional evidence presented since the rating 
decisions in December 1992 and August 1998 is new and 
material, and the claim of service connection for a bilateral 
knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. § 3.156(a) (2008). 

3. The rating decision by the RO, dated in March 1995, 
denying the application to reopen the claim of service 
connection for a back disability, became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2008). 

4. The additional evidence presented since the rating 
decision in March 1995 is new and material, and the claim of 
service connection for a back disability is reopened. 38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) 
(2008). 




The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 

The VCAA notice requirements in a new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

On the new and material evidence claims of service connection 
for a bilateral knee disability and for a back disability, as 
the claims are reopened, which is in the veteran's favor, the 
only matter disposed of in this decision, further discussion 
here of compliance with the VCAA with regard to these claims 
is not necessary. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen the Claims of Service Connection for a 
Bilateral Knee and Back Disability 

Procedural History and Evidence Previously Considered

In a rating decision, dated in December 1992, the RO denied 
service connection for a bilateral knee disability, because a 
bilateral knee injury or disease was not shown during 
service.  After the veteran was notified of the adverse 
determination and of his appellate rights, he did not appeal 
the rating decision.  

In a rating decision, dated in August 1998, the RO denied the 
veteran's application to reopen the claim of service 
connection for a right knee disability because the additional 
evidence of a right knee meniscal tear was unrelated to 
service.  After the veteran was notified of the adverse 
determination and of his appellate rights, he did not appeal 
the rating decision.  

As the veteran did not appeal the rating decisions, the 
rating decisions became final by operation of law.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

In rating decision, dated in March 1995, the RO denied the 
veteran's application to reopen the claim of service 
connection for a back disability because the additional 
evidence did not document a back disability, that is, a back 
injury or disease,  during service.  After the veteran was 
notified of the adverse determination and of his appellate 
rights, he did not appeal the rating decision. As the veteran 
did not appeal the rating decision, the rating decision 
became final by operation of law. 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a). .

The evidence of record and previously considered at the time 
of the prior decisions is summarized as follows.



The service treatment records disclose that on entrance 
examination the veteran indicated a history of back trouble, 
but no back defect or abnormality was noted on physical 
examination.  The remainder of the service treatment records, 
including the report of separation examination, contain no 
complaint, finding, or history of a bilateral knee injury or 
disease or back injury or disease. 

After service, in his original claims of service connection 
for disabilities of the knees and back, the veteran stated 
the disabilities were incurred in service in March 1971.  The 
veteran then failed to appear for a VA examination scheduled 
in November 1992.

VA records disclose that on psychiatric hospitalization in 
June 1994 the veteran complained of diffuse joint and back 
pain, but the physical examination was unremarkable.  There 
was no finding or diagnosis of a bilateral knee disability or 
back disability then or on hospitalizations in April and May 
1994 or in July 1994. On VA psychiatric evaluation in June 
1997, history included back pain since 1994, when the veteran 
had a job, driving a truck.  The diagnosis included a history 
of a back injury.  In February 1998, the veteran's right knee 
locked, getting out of bed, and he had a meniscectomy for a 
right meniscal tear.

Current Application to the Reopen the Claims

The current application to reopen the claims of service 
connection was received at the RO in May 2003. The claims may 
be reopened if new and material evidence is presented. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

As the application to reopen the claims was received in May 
2003, the current regulatory definition of new and material 
applies.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.   38 C.F.R. § 3.156 (2008). 

In order that the additional evidence be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claims, that is, evidence of a bilateral knee 
injury or disease during service or evidence of back injury 
or disease during service, which are the unestablished facts 
necessary to substantiate the claims.

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

The additional evidence presented consists, in part, of the 
veteran's testimony in September 2005. 

The veteran testified that during basic and advanced infantry 
training at Fort Polk in 1971 he first injured his knees and 
back because of the type of training.  He testified that 
while stationed in Alaska he carried a heavy back pack and 
machine gun up and down mountains and that he had to deal 
with pain from the time he arrived, dealing with the weather, 
the weight he had to carry, and the strenuous training, which 
affected his knees and back. 

As the claims were previously denied because of the lack of 
evidence of a bilateral knee injury or disease during service 
or evidence of back injury or disease during service, as the 
veteran's testimony, presumed to be credibility only for the 
purpose of reopening the claims, relates to unestablished 
facts necessary to substantiate the claims, that is, evidence 
of bilateral knee or back injury during service, the 
testimony raises a reasonable possibility of substantiating 
the claims, constituting new and material evidence to reopen 
the claims under 38 C.F.R. § 3.156.



ORDER

As new and material evidence has been presented, the 
applications to reopen the claims of service connection for a 
bilateral knee disability and for a back disability are 
reopened, and to this extent only the appeal is granted. 


REMAND

Although the claims of service connection for a bilateral 
knee disability and for a back disability are reopened 
because the RO has not considered the claims on the merits, 
further procedural due process and evidentiary development 
are required. 

On the claim of service connection for post-traumatic stress 
disorder, the RO adjudicated the claim without regard to 
finality of the prior decision by the Board in August 1999, 
denying the claim.  For this reason, further procedural due 
process and evidentiary development are required. 

Accordingly, the case is REMANDED for the following action:

1. On the claims of service connection 
for a bilateral knee disability and for 
a back disability, determine whether 
there is competent medical evidence to 
decide the claims and, if not, develop 
the claims under the duty to assist, 
38 C.F.R. § 3.159(c)(4).  

In any event, adjudicate the claims on 
the merits.  If any benefit sought 
remains denied, then furnish the 
veteran and his attorney a supplemental 
statement of the case and return the 
case to the Board.

2. On the claim of service connection 
for post-traumatic stress disorder, 
ensure compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

3. On the claim of service connection 
for post-traumatic stress disorder, 
obtain the morning reports, from April 
5, 1971, to June 4, 1971, for D 
Company, 2nd Battalion, Advance Infantry 
Training Brigade, USATCI, Fort Polk, 
Louisiana, for documentation of a fatal 
training accident, involving a trainee.  
The morning reports are not to be 
limited to entries that pertain only to 
the veteran.  

After the above development, determine 
whether there is additional evidence 
that is new and material under 
38 C.F.R. § 3.156.  If any decision 
remains adverse to veteran, furnish the 
veteran and his attorney a supplemental 
statement of the case and return the 
case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


